Case 6:20-cv-01320-RRS-PJH Document 5 Filed 10/21/20 Page 1 of 4 PageID #: 231




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


MARIUS AGBA ACHE                           CASE NO. 6:20-CV-001320 SEC P

VERSUS                                     JUDGE ROBERT R. SUMMERHAYS

DIANE WITTE, ET AL                         MAGISTRATE JUDGE HANNA


                                      ORDER

        The instant Petition for Writ of Habeas Corpus was filed in this Court on

October 8, 2020. Rec. Doc. 1. For the reasons set forth below, the claims of

petitioners detained at Lasalle ICE Processing Center (LIPC) are severed from those

claims of petitioners detained at Pine Prairie ICE Processing Center (PPIPC), and

transferred to the Alexandria District of this Court.

   I.      Background

        The petition presently before this Court was filed on behalf of the following

immigration detainees, held at the following facilities at the time of filing: Marius

Agba Ache (PPIPC), Michael Atembeshu (PPICP), Albert Njenda Njomeni

(PPICP), Stephen Oman (PPICP), Fogap Ivo Atemafac (LIPC), Bertrand Atenekara

Awanaya (LIPC), Alien Castillo Gonzalez (LIPC), Priso Dalle Durchien (LIPC),

Hyson Sama Moma (LIPC), Yannick Alpha Ndelela (LIPC), Paulinus Doh

Ndungmbowo (LIPC), Erick Perez Carpio (LIPC) and Odlanier Reyes Mieres
Case 6:20-cv-01320-RRS-PJH Document 5 Filed 10/21/20 Page 2 of 4 PageID #: 232




(LIPC). Rec. Doc. 1. The petitioners, who allege that they are highly vulnerable to

serious injury or death if they contract COVID-19, seek immediate release from

detention due to their underlying medical conditions. They further assert that

conditions and treatment at PPIPC and LIPC have created dangerous situations that

threaten their lives, as well as the well-being of staff, others in the surrounding

community, and the general public. While the petition comments on ICE’s response

to the Covid-19 pandemic in general, it hinges on specific allegations concerning the

cleaning and disinfecting at each facility, the PPE (or lack thereof) at each facility

for both inmates and staff, social distancing at each facility, and policies regarding

transfer of detainees in and out of each facility. [Rec. Doc. 1, p. 25].

   II.      Law and Analysis

         Under Fed. R. Civ. P. 21, the Court may sua sponte sever any claim against

any party. Courts consider the following factors in determining whether to sever

claims under Rule 21: (1) whether the claims arise out of the same transaction or

occurrence; (2) whether the claims present some commons questions of law or fact;

(3) whether settlement of the claims or judicial economy would be facilitated; (4)

whether prejudice would be avoided if severance was granted; and (5) whether

different witnesses and documentary proof are required for the separate claims. De

La Cruz v. Cruz, No. 3:14-CV-3846-D, 2015 U.S. Dist. LEXIS 176434 (N.D. Tex.




                                           2
Case 6:20-cv-01320-RRS-PJH Document 5 Filed 10/21/20 Page 3 of 4 PageID #: 233




Dec. 21, 2015). The trial court has broad discretion to sever issues to be tried before

it. Brunet v. United Gas Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994)         .

      The Court finds that it appropriate to sever the claims of the petitioners

detained at PPIPC, which arose in the Lafayette Division of this Court from those of

the petitioners detained at LIPC, which arose in the Alexandria Division of this

Court. While the claims of these two groups involve similar factual circumstances,

they involve conduct by different defendants, at different correctional facilities. The

witnesses and documentary proof would change with respect to each facility and

each defendant. See Jones v. Wexford Health Sources, Inc., Civ. A. No. 19-00386,

2019 U.S. Dist. LEXIS 198484, 2019 WL 6080202, *2 (S.D. Ill. Nov. 15, 2019)

(severing claims because "actions taken by different officials at different prisons do

not constitute the same series of transactions and occurrences"); Kokinda v. Penn.

Dep't of Corr., 663 F. App'x 156, 158-59 (3d Cir. 2016) (affirming severance of

claims related to the events occurring at different prisons).

      The Fifth Circuit recognizes that when claims are severed, two separate

actions are created. See Allied Elevator, Inc. v. E. Tex. State Bank of Buna, 965 F.2d

34, 36 (5th Cir. 1992) (stating that severance of claims pursuant to Federal Rule of

Civil Procedure 21 "creates two separate actions or suits where previously there was

but one"). As district court may sua sponte transfer a case to any other district or

division where it might have been brought for the convenience of the parties and

                                           3
Case 6:20-cv-01320-RRS-PJH Document 5 Filed 10/21/20 Page 4 of 4 PageID #: 234




witnesses, Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989), the

claims of the petitioners detained at LIPC are severed and transferred to the

Alexandria Division of this Court. The claims of the petitioners at PPIPC will remain

in the Lafayette Division.

   III.   Conclusion

      Therefore,

      IT IS ORDERED that the claims of Fogap Ivo Atemafac, Bertrand Atenekara

Awanaya, Alien Castillo Gonzalez, Priso Dalle Durchien, Hyson Sama Moma,

Yannick, Alpha Ndelela, Paulinus Doh Ndungmbowo, Erick Perez Carpio and

Odlanier Reyes Mieres LIPC are severed and transferred to the Alexandria Division

of this Court.

      THUS DONE in Chambers on this 21st day of October, 2020.




                                                     Patrick J. Hanna
                                              United States Magistrate Judge




                                         4
